DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the gear plate is fixedly arranged on the upper surface of the first or second bearing ring (emphasis added) on an axial side of the bearing” (claim 5); and “the gear plate is directly processed and formed on the upper surface of the first or second bearing ring on the axial side of the bearing” (claim 6) must be shown or the feature(s) canceled from the claim(s). (Note: Fig. 2b and 3b show gear plate 40 fixed to or formed on the lower surface of the first ring 10 or second ring 20). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  lines 3 – 4, “vertical structural support” should read - - the vertical structural support - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tooth width direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the tooth height direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the gear plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, the limitation “the gear is provided axially thereunder with a lubricant collecting member for collecting and storing a lubricant, and acting as a rotary support between the first and second members” is indefinite, as it is not clear if “the gear” or the “lubricant collecting member” are being modified by the phrase “acting as a rotary support between the first and second members.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 10, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka et al. JP 2003222140.
Claims 1 and 10, Tanaka discloses a rotary support device (Fig. 1) for supporting in a vertical structure (upper swing body 2), comprising: a first member (lower traveling body 1) that supports substantially in a vertical direction, a second member (swivel or revolving frame 3) that is substantially supported by the first member in the vertical direction; Tanaka (Fig. 2 and 3) further discloses a slewing bearing 11 for the vertical structural support, comprising a first bearing ring (outer ring 16), a second bearing ring (inner ring 12) and at least one row of rolling elements 20 arranged between the first and second bearing rings, said first or second bearing ring being provided with a gear (internal gear 12B) for receiving the drive of an input torque (drive pinion 9B), wherein the gear is provided axially thereunder with a lubricant collecting member (grease bath 15) for collecting and storing a lubricant (grease), and acting as a rotary support (construed as the gear 12B) between the first and second members, wherein the first member 1 is fixedly connected to the first bearing ring 16 of the bearing, and the second member 3 is fixedly connected to the second bearing ring 12 of the bearing, wherein when the gear 12B arranged on the second bearing ring is driven by the input torque 9B, it will drive the second member to rotate relative to the first member.
Claim 9, Tanaka discloses the gear plate (construed as the lubricant collecting member 15) being provided at a radial edge thereof with a rib (see annotated Fig. 2; 15a) for blocking the outflow of the lubricant.

    PNG
    media_image1.png
    482
    642
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the lubricant collecting member and the gear being integrally formed and fixedly arranged on the first or the second bearing ring in the form of a gear plate (claim 2).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656